DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 7,951,742 B2.
	Figure 10 in this U. S. Pat. 7,951,742 B2 describes an exhaust gas treatment train that may be used to abate the emissions of N2O and also NOx present in an exhaust gas that may be emitted from a nitric acid production plant (please also note col. 3 ln. 66) by initially injecting ammonia reducing agent 

Allowable Subject Matter
The Applicants’ independent claim 1 and the claims directly or indirectly dependent thereon (i. e. claims 2-14 and 19-24) have been allowed over this U. S. Pat. 7,951,742 B2 because this U. S. Pat. 7,951,742 B does not teach or suggest the critical process parameters specified as features b1, b2 and b3 in the Applicants’ independent claim 1.  Please also note that the Applicants’ specification on pg. 8 lns. 5-9 urge criticality of these claimed process parameters specified as features b1, b2 and b3 in the Applicants’ independent claim 1 as being able to offset/minimize the production of unwanted N2O over the V2O5 – TiO2 catalyst at the claimed temperatures that are greater than 400 oC (which provides additional evidence for the patentability of at least the Applicants’ independent claim 1).
The Applicants’ independent claim 15 and the claims directly or indirectly dependent thereon (i. e. claims 16, 17 and 25) have been allowed over this U. S. Pat. 7,951,742 B2 because this independent claim 15 also specifies that at least one device is provided to introduce ammonia into the exhaust gas at a location that is between the N2O removal catalyst and the NOx removal catalyst, and at least this feature is not taught or suggested in the figure 10 illustrated in this U. S. Pat. 7,951,742 B2.   In contrast, figure 10 in this U. S. Pat. 7,951,742 B2 shows the injection of the ammonia into the exhaust gas all of the catalytic units.  Hence, the Applicants’ independent claim 15 (as well as the claims directly or indirectly dependent thereon) have been allowed over this U. S. Pat. 7,951,742 B2.
It is also noted that the international examiner has allowed all of the Applicants’ claims over the teachings provided in WO 2017/072332 A1 in the International Preliminary Report on Patentability associated w/ PCT/EP2018/076916 (i. e. the Applicants’ parent application).  The U. S. examiner also notes that this WO 2017/072332 A1 does not teach or suggest that the temperature at the inlet of the first stage (i. e. the N2O removal stage) is at a temperature that is greater than 400 oC or the critical process parameters described as features b1, b2 and/or b3 in the Applicants’ independent claim 1.  Please also note that the Applicants’ specification on pg. 8 lns. 5-9 urge criticality of these claimed process parameters specified as features b1, b2 and b3 in the Applicants’ independent claim 1 as being able to offset/minimize the production of unwanted N2O over the V2O5 – TiO2 catalyst at the claimed temperatures that are greater than 400 oC (which provides additional evidence for the patentability of at least the Applicants’ independent claim 1).
While pg. 5 lns. 18-19 and also claim 11 in this WO 2017/072332 A1 mentions that the downstream NOx removal unit may operate a temperature of about 430 oC (in the manner embraced in the scope of the Applicants’ independent claim 1), there is no teaching or suggestion w/in this WO 2017/072332 A1 that the upstream N2O removal unit would also operate at this temperature (in the same manner embraced in the scope of at least the Applicants’ independent claim 1).  In fact, WO 2017/072332 A1 is completely silent as what the operating temperatures should be for the N2O removal unit.  Further, this WO 2017/072332 A1 also does not teach or suggest the requirement that the N2O removal unit receives the tail gas from the absorber without any previous NOx removal (as embraced in the scope of the Applicants’ independent claims 15 and 18).  In contrast, WO 2017/072332 A1 expressly states that there is an initial NOx removal unit in the exhaust gas treatment train that is upstream of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736